HamiltoN, Judge,
delivered tbe following opinion:
This is a suit by tbe personal representative of an employee of tbe Valdes railroad under tbe Employers’ Liability Act of April, 1908, as amended in April, 1910.
1. Tbe demurrer sets up that tbe railroad of tbe defendants is not run or operated between territories or states. Tbe second section of tbe act, however, makes it apply to railroads in territories or in possessions of tbe United States, and so tbe point raised is immaterial.
2. Tbe further ground of demurrer is presented that tbe plaintiffs and defendants are by tbe complaint shown to be all Porto Eicans and therefore there is no proper diversity of citizenship. Tbe complaint, however, does not say this. Tbe complaint merely says that all tbe parties reside in Porto Eico. It might be defective because it does not allege citizenship of *185plaintiffs or defendants, and it would be well for it to be amended in tbis regard. This point, however, is not presented, and so is not passed upon. It would be well not to pass upon it for the further reason that it may be argued the right in question is a Federal right, being conferred by a Federal statute, and so applies and is enforceable regardless of citizenship. This point is not decided one way or the other.
The demurrer is overruled.